DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 and Supplemental amendment filed on April 15, 2021 have been entered. 
2.2.	Applicant’s Amendments filed on October 9, 2020 and April 15, 2021  are acknowledged.  As a result of both Amendments Abstract and Claims 15-23 have been modified. 
2.3.	Claims 1-14, 17, 20 and 22-23  have been canceled. Claims 15-16, 18-19 and 21 are active.
2.4.	Claim 15 has been amended for clarity and incorporating limitations of canceled Claims 17, 20 and 22-23 and by specifying that lactic acid oligomer has specific chain length and obtained by quenching with specific acid chloride CL-CO-R9 , wherein  R9 
is 1-pentenyl or aminoethyl. Support for this Amendment was found in original claims and  Applicant's Specification ( see US 2018/0334535). Therefore, no New Matter has been added with instant Amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
3.1.	Upon further consideration of amended claim 15, Examiner concluded that Applicant's claimed subject matter directed to specific Block copolymer, wherein lactic acid block is oligomer of specific length, obtained by quenching with specific acid chloride  and block copolymers has specified ratio between polymer block and lactic acid oligomer is novel and unobvious over Prior art of Record. 
3.2.	In this respect, note that Akizuki as the closest Prior art of Record taken alone of with related Prior art ( see PTO-892 attached) fails to disclose or even fairy suggests all the limitation of amended Claim 15. Therefore, at least for this reason, Claims 15-16,  18-19 and 21 are allowed.

                    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Locklar on April 15, 2021.
4.	The Application has been amended as follows: 	
Amend Abstract filed on April 15, 2021  by deleting second word                   "contacting" in last sentence of the Abstract.

          Conclusion 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.- see PTO-892 attached.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763